MEMORANDUM**
Francisco Andres Pedro, a native and citizen of Guatemala, petitions pro se for review of a Board of Immigration Appeals (“BIA”) decision summarily affirming the immigration judge’s (“U”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), and deny the petition for review.
Petitioner testified that he fears returning to Guatemala because he witnessed guerrillas kill his father, a member of the civil defense, during an armed conflict. The evidence presented does not establish that the potential persecutors imputed or would impute any political opinion to him. See INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (noting petitioner must establish a well-founded fear of persecution because of a political opinion). Accordingly, the record does not compel the conclusion that petitioner was persecuted or reasonably fears persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1487, 1490 (9th Cir.1997).
As petitioner has failed to establish eligibility for asylum, he has necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Petitioner’s contention that the BIA’s opinion insufficiently articulated its reasons for denying relief is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.